Citation Nr: 1012042	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to May 1946, 
and from August 1950 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2008, a statement of the 
case was issued in July 2009, and a substantive appeal was 
received in July 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims bilateral hearing loss disability due to 
noise exposure during his periods of service.  The Veteran 
reports exposure to artillery fire ranging from 30 caliber 
machine guns to 16 inch rifles.  The Board acknowledges that 
the Veteran was a coast artillery unit commander during his 
first period of service, and served in Korea during the 
Korean War.  Thus, the Board concedes that the Veteran likely 
had noise exposure during service.  The Veteran, however, has 
not submitted any medical evidence to support a current 
bilateral hearing loss disability, nor is there any evidence 
relating any such disability to service.  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when:  a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), and 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), 
that VA must consider the competency of the lay evidence and 
cannot outright reject such evidence on the basis that such 
evidence can never establish a medical diagnosis or nexus.  
This does not mean, however, that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather 
only that it is sufficient in those cases where the lay 
person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., 
the Board must determine whether the claimed disability is a 
type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include varicose veins, tinnitus, and flat 
feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and, 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

While the Veteran has not identified any post-service medical 
evidence and has specifically denied seeking post-service 
medical treatment for bilateral hearing loss, the Board notes 
that the Veteran is capable and competent to describe and 
identify a sense of diminished hearing.  In light of his lay 
statements of noise exposure during service and diminished 
hearing since service, the Board has determined that the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of any bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he currently suffers from 
bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  If so, the 
examiner should offer an opinion as to 
whether there is a 50 percent probability 
or greater it is causally related to 
service.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the in-service 
examinations.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



